Citation Nr: 0716383	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for heart disease, to include rheumatic heart 
disease.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran had active duty service from January 1961 to June 
1961.

The Board notes that the veteran testified at a RO hearing in 
October 2004.  The transcript of the hearing has been 
associated with the veteran's claims file and has been 
reviewed.

This matter was previously REMANDED by the Board of Veterans' 
Appeals (Board) in April 2006. 

The Board has characterized the veteran's claim to more 
accurately reflect the conditions for which he is claiming 
service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

In a letter received by the Board in April 2007, the veteran 
requested to have a videoconference hearing with a veteran's 
law judge.  Because the veteran's request was received within 
90 days of his appeal being re-certified to the Board, the 
request is timely.  38 C.F.R. § 20.1304.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 20.700 (2003).  
He has a right to a hearing on appeal before a Veterans Law 
Judge for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The veteran should scheduled for a 
hearing before a Veterans Law Judge via 
videoconference.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

